Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/274,091 filed on February 12, 2019.
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-6, 11-20 and 23-25) in the reply filed on 06/17/2022 is acknowledged. Currently claims 7-10 and 21-22 are withdrawn.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claims filed 06/17/2022, last claim in page 5 is missing the claim number.
For the purposes of the examination, the last claim in claims filed 06/17/2022 will be treated as if the last claim number was numbered as original claim 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by US Pub # 2018/0211921 to Lee et al. (Lee).
Regarding independent claim 1, Lee discloses an electronic package (Fig. 1E), comprising:
a substrate (Fig. 1E: 100);
a conductive feature (Fig. 1E: 104a) over the substrate (100); and
a metallic mask (Fig. 1E: 106a; barrier layer 106a considered sufficient to meet the broadest reasonable interpretation of the label “metallic mask”) over the conductive feature (104a), wherein the metallic mask (106a) extends beyond a first edge (see Examiner’s mark-up below) of the conductive feature (104a) and a second edge (see Examiner’s mark-up below) of the conductive feature (104a).

    PNG
    media_image1.png
    453
    640
    media_image1.png
    Greyscale

Regarding claim 2, Lee discloses wherein the metallic mask (106a) extends beyond the first edge (see Examiner’s mark-up above for first edge) of the conductive feature (104a) a first distance (the first distance is the overhang part of the 106a), and the metallic mask (106a) extends beyond the second edge (see Examiner’s mark-up above for second edge) of the conductive feature (104a) a second distance (the second distance is another overhang part of the 106a), wherein the first distance is substantially equal to the second distance (see Fig. 1E).
Regarding claim 4, Lee discloses wherein sidewall surfaces of the conductive feature (104a) are non-vertical (see Fig. 1E).
Regarding claim 5, Lee discloses wherein the sidewall surfaces provide an hour-glass shaped cross-section to the conductive feature (Fig. 1E).
Regarding claim 12, Lee discloses wherein the conductive feature is a trace (conductive pattern 104a considered sufficient to meet the broadest reasonable interpretation of the label “traces” and ¶¶32 discloses the conductive pattern material).  
Regarding claim 15, Lee discloses a dielectric layer (Fig. 1E: 114) over the substrate (100) and the conductive feature (104a), wherein the dielectric layer (114) conforms to a top surface of the metallic mask (106a), sidewall surfaces of the metallic mask (106a), and a portion of a bottom surface of the metallic mask (106a).  
Regarding independent claim 16, Lee discloses an electronic package (Fig. 1E), comprising:
a substrate (Fig. 1E: 100);
a plurality of traces (Fig. 1E: 104a; conductive pattern 104a considered sufficient to meet Claim 
sidewall surfaces of the plurality of traces are non-vertical (see Fig. 1E for the sidewall surfaces of traces which are non-vertical); and
a plurality of metallic masks (Fig. 1E: 106a; barrier layer 106a considered sufficient to meet the broadest reasonable interpretation of the label “metallic mask”), wherein each metallic mask (106a) is over a top surface of one of the plurality of traces (104a), and wherein each metallic mask (106a) extends a distance beyond edges of the underlying one of the plurality of traces (see Examiner’s mark-up above for edges of traces). 

Claims 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub # 2019/0096869 to Kim et al. (Kim).
Regarding independent claim 23, Kim discloses an electronic system (Fig. 1K), comprising:
a die (Fig. 1K: 810); and
an electronic package (Fig. 1K: 10) coupled to the die (810), wherein the electronic package (10) comprises:
a substrate (600);
a conductive feature (223) over the substrate (600); and
a metallic mask (Fig. 1K: 222) over the conductive feature (223), wherein the metallic mask (222) extends beyond a first edge (see Examiner’s Mark-up below) of the conductive feature (223) and a second edge (see Examiner’s Mark-up below) of the conductive feature (223).  


    PNG
    media_image2.png
    791
    826
    media_image2.png
    Greyscale

Regarding claim 24, Kim discloses a board (Fig. 1K: 200 and ¶0023) coupled to the electronic package (10).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of GB Pub # 0 145 272 to Brian.
Regarding claim 3, Lee disclose all of the limitations of claim 2 from which this claim depends.
Lee fails to explicitly discloses wherein the first distance is 1 micron or less.
Brian discloses wherein the first distance is 1 micron or less. It is noted that the dotted line (metal) covers the overhang part of layer “U”. The overhang distance is to =0.5 micron (see page 4).
Therefore, it would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the first distance of the metallic mask of Lee with a range of 1 micron or less as taught by Brian in order to prevent metal bridging (see Brian, page 3, third paragraph). 
Regarding claim 6, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein a thickness of the metallic mask is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Regarding claim 17, Lee disclose all of the limitations of claim 16 from which this claim depends.
Lee fails to explicitly discloses wherein a distance between sidewalls of neighboring metallic masks is less than 40 microns.
Brian discloses wherein a distance between sidewalls of neighboring metallic masks (Page 3, third paragraph and Fig. 1: W) is less than 40 microns. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Regarding claim 18, Lee discloses the electronic package of claim 16 (see the rejection of claim 16 above),
Lee fails to explicitly discloses wherein a ratio of a distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks is 3:1 or greater.  
Brian shows in Fig. 1, a distance “W” between sidewalls of neighboring metallic masks to a thickness of the metallic masks to be between 1.2micron to 2.8 micron (see Page 3, third paragraph). Brian further discloses that the lower resist thickness exceeds the metal thickness by a factor of 2:1 (see Page .5).
However, the ratio of the distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks affect the thickness of the package and the reinforcement of the opening. It is known in the art to use ratio.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the ratio of the distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Regarding claim 19, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein a thickness of the metallic mask is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Claims 11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pat # 6,402,970 to Lin.
Regarding claim 11, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly discloses wherein the metallic mask comprises one or more of nickel, lead, and tin.
Lee is silent as to the metal selected to act as the metallic mask such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask (see col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel for the undisclosed metal as mere selection of an art recognized metal suitable for the intended use of Lee (MPEP §2144.07).
Regarding claim 13, Lee and Lin disclose the etching process of the metallic mask and the conductive features.
Applicant has not disclosed that the claimed etch resistance of the metallic mask and the conductive features is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The etch resistance of the metallic mask and the conductive features depends on the physical properties of the material itself. Thus, the etch resistance results merely from the choice of both materials, and the composition of the alkaline chemistry. The materials disclosed in the reference are considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  Thus, in choosing from various materials and etchants, one of ordinary skill in the art would have found combinations having the claimed etch resistance. In re Leshin, 125 USPQ 416 (CCPA 1960).
However, this particular “an etch resistance of the metallic mask in an alkaline chemistry is greater than an etch resistance of the conductive feature in the alkaline chemistry" as described by the specification, refers to the processes for which the metallic mask and the conductive features are etched (specifically, the metallic mask and the conductive features; noting at least paragraphs 0027, 0032, 0044, 0048-0049, 0058-0059 and 0063).
Thus, the recited “an etch resistance of the metallic mask in an alkaline chemistry is greater than an etch resistance of the conductive feature in the alkaline chemistry” is a process step of a product-by-process claim.  Such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP § 2113.  In this regard, both claimed products and the prior art products would have been the same or substantially the same.
Regarding claim 14, Lee disclose all of the limitations of claim 13 from which this claim depends.
Lee fails to explicitly discloses wherein the metallic mask is nickel, and wherein the conductive feature is copper.  
Lee is silent as to the metal selected to act as the metallic mask and as a conductive feature such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask for metallic mask and copper as a traces (see at least col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel  and copper for the undisclosed metals as mere selection of an art recognized metal suitable for the intended use of Lee (MPEP §2144.07).
Regarding claim 20, Lee disclose all of the limitations of claim 16 from which this claim depends.
Lee fails to explicitly discloses wherein the plurality of metallic masks comprise one or more of nickel, lead, and tin, and wherein the plurality of traces comprise copper.
Lee is silent as to the metal selected to act as the metallic mask and as a traces such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask for metallic mask and copper as a traces (see at least col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel  and copper for the undisclosed metals as mere selection of an art recognized metal suitable for the intended use of Lee (MPEP §2144.07).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of GB Pub # 0 145 272 to Brian.
Regarding claim 25, Kim disclose all of the limitations of claim 23 from which this claim depends.
Kim fails to explicitly discloses wherein the metallic mask has a thickness that is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub # 2009/0027864 to Cho et al, US Pub # 2003/0139036 to Sato, US Pub # 2018/0286700 to Ecton, US Pub # 2020/0135679 to Darmawaikarta.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896